— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Secretary of State of New York, dated June 15, 1988, which, after a hearing, denied the petitioner’s applications for renewal of his license as a private investigator and his commission as a notary public.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
After a hearing before an Administrative Law Judge, the petitioner’s applications for renewal of his license as a private investigator and his commission as a notary public were denied. The denial was based primarily on the petitioner’s convictions of attempted criminal impersonation in the second degree and a violation of Penal Law § 400.00 (licenses to carry, possess, repair and dispose of firearms).
Although the petitioner received a certificate of relief from disabilities with respect to those convictions, the rebuttable presumption of rehabilitation raised by that certificate is only one of several factors that the Administrative Law Judge was required to consider (see, Correction Law § 753; Matter of Bonacorsa v Van Lindt, 71 NY2d 605). The Administrative Law Judge did, in fact, consider all relevant factors in denying the petitioner’s applications. Since there was substantial evidence in the record to support the decision of the Administrative Law Judge, and since the decision does not shock one’s sense of fairness, it should not be disturbed (Matter of Pell v Board of Educ., 34 NY2d 222; see, Matter of Titus v Shaffer, 110 AD2d 772). Mangano, J. P., Bracken, Kunzeman and Harwood, JJ., concur.